DETAILED ACTION

Response to Amendment
Claims 1, 4, 6-13 and 15-17 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 8/24/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) in view of Barker et al. (US 5,672,446) and further in view of Hayashi et al. (US 2013/0309577) and further in view of Zaghib et al. (US 2016/0149212).
Regarding claim 1, Okada discloses in Figs 1-6, a lithium secondary battery (ref 1, [0023]) comprising: a positive electrode (ref 10): a negative electrode (ref 20); a separator (ref 30) between the positive electrode (ref 10) and the negative electrode (ref 20), wherein the negative electrode (ref 20) further forms a protective film on a surface ([0051]) adjoining the separator (ref 30); and an electrolyte provided between the positive electrode (ref 10) and the negative electrode (ref 20), wherein the negative electrode (ref 20) comprises a negative electrode current collector ([0023]) having a three-dimensional structure ([0023]) form with pores formed therein ([0023]), and the lithium secondary battery (ref 1) is configured for lithium ions to migrate ([0023]) from the positive electrode (ref 10) by charge to form lithium metal ([0023]) on the negative electrode current collector ([0023]) by charge and discharge ([0023]-[0025]) of the battery (ref 1).
Okada does not explicitly disclose the negative collector has a thickness of 80 – 200 microns.
Barker et al. discloses in Figs 1-6, a battery (Abstract) current collectors ([0071]) having a thickness of 110 microns ([0071]).  This configuration balances thinness of design with electrical performance (C1/L42-47, C2/L64-67 – C3/L1-13).
Barker et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the collector of Okada at the thickness disclosed by Barker et al. to balance thinness of design with electrical performance optimizing overall battery performance.

Okada also does not disclose the negative electrode collector has a porosity of 50 – 90 %.
Hayashi discloses a lithium battery ([0001]) including current collectors having a porosity of 70% ([0031]). This configuration enhances electrical characteristics and reduces internal resistance within the battery, enhancing overall battery performance ([0007], [0010]).
Hayashi and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the collector of Okada as having the porosity of Hayashi to enhance electrical characteristics and reducing internal resistance within the battery, enhancing overall battery performance.

Okada also does not disclose the protective film comprises PVDF.
Zaghib et al. discloses in Figs 1-6, a secondary battery (Abstract) including a negative electrode (ref 1) including an outer protective layer (ref 3) thereon (Fig 1).  The outer protective layer (ref 3) comprises a mixture of materials including PVDF ([0102], [0103]).  This configuration enhances the capacity and overall electrical performance of the battery ([0102], [0103], [0159]-[0164]).
Zaghib et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the PVDF protection film disclosed by Zaghib et al. into the battery of Okada to enhance capacity and overall electrical performance of the battery.

Regarding claim 4, modified Okada discloses all of the claim limitations as set forth above and also discloses the negative electrode current collector comprises one or more materials selected from the group consisting of copper, stainless steel, or nickel ([0023]).

Regarding claim 6, modified Okada discloses all of the claim limitations as set forth above and also discloses the lithium metal is formed through a one-time charge in a voltage range of 2.5 – 4.5V ([0023], [0071], [0073], [0080]).

Regarding claim 7, modified Okada discloses all of the claim limitations as set forth above and also discloses a positive electrode mixture ([0044], [0070]) formed in the positive electrode (ref 10) comprises a positive electrode active material and a lithium metal compound in a weight ratio of 1:9 to 9:1 ([0044], [0070]).

Regarding claim 8, modified Okada discloses all of the claim limitations as set forth above and also discloses the positive active material is mixed with the lithium metal compound ([0044], [0070]).

Regarding claims 9 and 10, modified Okada discloses all of the claim limitations as set forth above and also discloses the lithium metal compound is LiMnO2 ([0044]).

Regarding claim 11, modified Okada discloses all of the claim limitations as set forth above and also discloses the positive electrode comprises one or more of V2O5 and TiO2 ([0044]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) in view of Barker et al. (US 5,672,446) and Hayashi et al. (US 2013/0309577) and Zaghib et al. (US 2016/0149212) as applied to claims 7 and 11 above, and further in view of Chang et al. (US 2006/0204845).
Regarding claim 12, modified Okada discloses all of the claim limitations as set forth above but does not disclose the positive mixture has a loading amount of 2.5 mAh/cm2.
Chang et al. discloses in Figs 1-16, a lithium secondary battery ([0001]) including a positive electrode active material loaded at an amount of 2.5 mAh/cm2 ([0126]).  This configuration enhances charge/discharge characteristics and enhanced electrode density, thereby enhancing overall battery performance ([0008], [0153]).
Chang et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cathode of Okada at the loading amount disclosed by Chang et al. to enhance charge/discharge characteristics and enhance electrode density, thereby enhancing overall battery performance.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2002/0018935) in view of Barker et al. (US 5,672,446) and Hayashi et al. (US 2013/0309577) and Zaghib et al. (US 2016/0149212) as applied to claim 1 above, and further in view of Swonger et al. (US 2016/0351889).
Regarding claims 13 and 15-17, modified Okada discloses all of the claim limitations as set forth above but does not explicitly disclose the protective film comprises LiPON and LiPF6 at 4 microns thick.
Swonger et al. discloses in Figs 1-12, lithium battery ([0023]) including an electrolyte composition including LiPON ([0088]) and LiPF6 ([0100], [0153]) forming a SEI layer 4 microns thick ([0023]).  This configuration enhances formation of the protective SEI layer and enhances overall battery performance ([0023], [0114], [0119], [0129], [0139]).
Swonger et al. and Okada are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protective layer of Okada as having the LiPON and LiPF6 as disclosed by Swonger et al. to enhance protective layer formation and overall battery performance.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-13 and 15-17 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725